                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 DERRICK GREENLEE,                                 )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )             No.:   3:18-cv-496-HSM-DCP
                                                   )
 NURSE SHAWNDA, et al.,                            )
                                                   )
         Defendants.                               )

                                   MEMORANDUM OPINION

       This is a pro se prisoner’s civil rights action brought under 42 U.S.C. § 1983 by Derrick

Greenlee (“Plaintiff”). Upon initial review of Plaintiff’s motion to proceed in forma pauperis

[Doc. 1], the Court issued a deficiency order notifying Plaintiff that he had neither paid the filing

fee nor submitted the proper documents required to proceed in forma pauperis under 28 U.S.C. §

1915(a)(2) [Doc. 4]. Plaintiff was warned that unless he either paid the full filing fee or submitted

the appropriate in forma pauperis documentation, properly signed and completed, within thirty

days of entry of the deficiency order, the Court would presume that he is not a pauper, assess the

full filing fee, and dismiss the case for failure to prosecute [Doc. 4 pp. 1-2].

       The deficiency order was entered on January 11, 2019, and was mailed to Plaintiff’s listed

address at the Jefferson County Justice Center [Doc. 4]. On January 22, 2019, that mail was

returned as undeliverable due to Plaintiff’s release [Doc. 5], and Plaintiff has not provided the

Court with an updated address as required under the Local Rules. See E.D. Tenn. L.R. 83.13.

       More than thirty days have passed since the entry of the deficiency order and Plaintiff has

failed to pay the fee, submit the appropriate documentation, or otherwise respond to that order in

any way. Accordingly, Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] will be
DENIED and Plaintiff will be ASSESSED total court fees in the amount of four hundred

($400.00) dollars, consisting of a filing fee of three hundred fifty dollars ($350.00), and an

administrative fee of fifty dollars ($50.00). See 28 U.S.C. § 1914(a); Judicial Conference of the

United States, District Court Miscellaneous Fee Schedule # 14 (effective September 1, 2018). The

Clerk is DIRECTED to forward a copy of this opinion to the Court's financial deputy.

        In addition, pursuant to Fed. R. Civ. P. 41(b), this action will be DISMISSED for want of

prosecution and for failure to comply with the Court’s deficiency order and the local rules of court.

McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997) overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007).

        Federal Rule of Civil Procedure 41(b) provides for involuntary dismissal of a complaint if

“the plaintiff fails to prosecute or to comply with these rules or a court order . . . .” See, e.g., Knoll

v. Am. Tel. & Tel. Co., 176 F.3d 359, 362-63 (6th Cir. 1999). Dismissal under Fed. R. Civ. P.

41(b) may be sua sponte. Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). In determining

whether involuntary dismissal is warranted under Fed. R. Civ. P. 41(b) for failure to prosecute, a

court is to consider four factors:

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Schafer v. City of Defiance Police Dep't, 529 F.3d 731, 737 (6th Cir. 2008).

        As to the first factor, the Court finds that Plaintiff’s failure to comply with the Court’s order

is due to his own willfulness and fault. Local Rule 83.13 imposes upon a pro se litigant the

obligation to both monitor the progress of his case and to prosecute it diligently. Moreover, that

same rule provides that the failure of a pro se Plaintiff to timely respond to an order sent to the last



                                                    2
address provided to the Clerk may result in dismissal of the case. Here, the record shows that the

deficiency order was mailed to Plaintiff at his last reported address [Doc. 4] and was returned as

undeliverable [Doc. 5]. Moreover, Plaintiff failed to notify the Court of his address change in

violation of Local Rule 83.13.

       The case law is clear that “while pro se litigants may be entitled to some latitude when

dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

cause for extending this margin to straightforward procedural requirements that a layperson can

comprehend as easily as a lawyer.” Jourdan, 951 F.2d at 109. The deficiency order set a clear and

firm deadline for Plaintiff to follow. He nevertheless failed to adhere to that deadline, in violation

of both the local rules and the order itself. Accordingly, the first factor weighs in favor of

dismissal.

       As to the second factor, the Court finds that, because service was never issued, Plaintiff’s

failure to comply with the deficiency order has not prejudiced Defendants.

       As to the third factor, the Court warned Plaintiff that his case would be dismissed if he

failed to comply with the deficiency order within the allotted timeframe [Doc. 4 at 1–2]. He also

was advised separately of the requirement to notify the Clerk of any address change within 14 days

and was cautioned that the failure to respond to an order addressed to the last address provided to

the Clerk may result in dismissal of the case [Doc. 3]. There is no indication in the record that the

change-of-address notice was returned as undeliverable or that Plaintiff did not receive it. As a

result, Plaintiff’s failure to comply with the deficiency order despite being placed on notice of the

consequences of non-compliance also weighs in favor of dismissal.

       Finally, as to the fourth factor, the Court finds that any alternative sanctions would not be

effective. Plaintiff failed to respond to the Court’s order, has not provided an updated address, and



                                                  3
otherwise has failed to monitor or pursue this action in any way since filing his complaint on

November 27, 2018 [Doc. 2]. Any further attempt to prod Plaintiff into compliance through the

imposition of a lesser sanction than dismissal would appear to be futile.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of the dismissal of this action. Accordingly, pursuant to Fed. R. Civ. P. 41(b), this action will be

DISMISSED with prejudice for want of prosecution and for failure to comply with the Court’s

orders and the local rules of court. McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997)

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

       In accordance with 28 U.S.C. § 1915(a)(3) and Rule 24 of the Federal Rules of Appellate

Procedure, the Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. Therefore, any application by Plaintiff for leave to proceed in

forma pauperis on appeal will be DENIED. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.




                                                         /s/ Harry S. Mattice, Jr._____
                                                         HARRY S. MATTICE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
